     Case 1:19-cr-00200-NONE-SKO Document 34 Filed 10/02/20 Page 1 of 3

 1   TORRES | TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   CESAR LARIOS ORTEGA
 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                        Case No. 19-CR-00200 NONE-SKO
11                      Plaintiff,
12           v.                                        STIPULATION AND ORDER TO
                                                       CONTINUE THE STATUS CONFERENCE
13    CESAR LARIOS ORTEGA,
      RODOLFO CARDENAS- LARA,
14
                        Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE SHEILA
17   K. OBERTO AND THOMAS NEWMAN, ASSISTANT UNITED STATES

18   ATTORNEY:

19          COMES NOW Defendant, CESAR LARIOS-ORTEGA, by and through his attorney of

20   record, DAVID A. TORRES hereby requesting that the status conference hearing currently set for

21   Monday, October 19, 2020, to be continued to November 18, 2020.

22          In light of the restrictions of the General Orders 610-617 regarding the coronavirus

23   (COVID-19), counsel is requesting that this matter be continued the to the requested date to

24   permit the defense time to review the discovery in this matter and to consider the proposed plea

25   provide by the government. In addition, I recently commenced trial in the matter of People v.

26   Julio Munoz, BF177980A in front of the Honorable Judge Scheutt. Additionally, Mrs. Bermudez

27   is trial in the matter of People v. Pearson, BF172410A in front on the Honorable Judge

28   McNamara I have spoken to AUSA, Thomas Newman, and he has no objection to continuing the
                                                      1
     Case 1:19-cr-00200-NONE-SKO Document 34 Filed 10/02/20 Page 2 of 3

 1   status conference hearing.

 2            The parties also agree the delays resulting from the continuance shall be excluded in the

 3   interest of justice pursuant to 18 U.S.C. §§ 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).

 4

 5
              IT IS SO STIPULATED.
 6                                                                 Respectfully Submitted,
 7   DATED: October 2, 2020                                        /s/ David A Torres     ___
                                                                   DAVID A. TORRES
 8                                                                 Attorney for Defendant
 9                                                                 CESAR LARIOS ORTEGA

10
     DATED: October 2, 2020                                        /s/ Monica Bermudez    ___
11                                                                 MONICA BERMUDEZ
                                                                   Attorney for Defendant
12                                                                 RODOLFO CARDENAS-LARA
13

14   DATED: October 2, 2020                                        /s/Thomas Newman __ ________
                                                                   THOMAS NEWMAN
15                                                                 Assistant U.S. Attorney
16

17
                                                  ORDER
18

19            IT IS ORDERED that the status conference hearing be continued to October 19, 2020.

20            IT IS FURTHER ORDERED THAT the period of time from October 19, 2020, through

21   November 18, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and

22   3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the Court at

23   defendants’ request on the basis of the Court’s finding that the ends of justice served by taking

24   such action outweigh the best interest of the public and the defendant in a speedy trial.

25
     IT IS SO ORDERED.
26
27   Dated:     October 2, 2020                                   /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
28
                                                        2
     Case 1:19-cr-00200-NONE-SKO Document 34 Filed 10/02/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
